0  e r Michigan Supreme Court

Lansing, Michigan

August 29, 2006 stafford w Tayter,
Chief justice

Mfichaei F. Cavanagh

13 1 1  Eiizabeth  Weaver
Marilyn Ke]ly

Maura D. Corrigan

Robert P. Young, ]r.

Stephenj. Markrnan,

PEOPLE OF THE STATE OF MICHIGAN, jus,,m
Plaintiff-Appellee,
v SC: 13 l 1 18
COA: 255635
Calhoun CC: 03-003966-13€
MARK ROBERT ROE,
Defendant-Appellant.

/

On order of the Court, the application for leave to appeal the Mareh 14, 2006
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.

I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
foregoing is a true and complete copy of the order entered at the direction of the Court.

Augusc 29, 2006  f 

Clerk